UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-19989 Stratus Properties Inc. (Exact name of registrant as specified in its charter) Delaware 72-1211572 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 98 San Jacinto Blvd., Suite 220 Austin, Texas 78701 (Address of principal executive offices) (Zip Code) (512) 478-5788 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yes ÿ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ÿAccelerated filer RNon-accelerated filer ÿ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ÿ Yes R No On June 30, 2007, there were issued and outstanding 7,568,416 shares of the registrant’s Common Stock, par value $0.01 per share. STRATUS PROPERTIES INC. TABLE OF CONTENTS Page Part I.Financial Information 2 Item 1.Financial Statements: Condensed Consolidated Balance Sheets (Unaudited) 2 Condensed Consolidated Statements of Income (Unaudited) 3 Condensed Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Report of Independent Registered Public Accounting Firm 11 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Quantitative and Qualitative Disclosures about Market Risk 19 Item 4.Controls and Procedures 19 Part II.Other Information 20 Item 1.Legal Proceedings 20 Item 1A.Risk Factors 20 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6.Exhibits 20 Signature 20 Exhibit Index E-1 Table of Contents STRATUS PROPERTIES INC. Part I.FINANCIAL INFORMATION Item 1. Financial Statements STRATUS PROPERTIES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In Thousands) June 30, December 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents, including restricted cash of $114 and $116, respectively $ 4,673 $ 1,916 Accounts receivable 880 749 Deposits, prepaid expenses and other 3,844 3,691 Deferred tax asset 1,233 1,144 Discontinued operations 196 233 Total current assets 10,826 7,733 Real estate, commercial leasing assets and facilities, net: Property held for sale – developed or under development 121,320 116,865 Property held for sale – undeveloped 16,335 16,345 Property held for use, net 32,892 28,257 Investment in Crestview 3,800 3,800 Deferred tax asset 7,174 7,105 Other assets 4,242 4,094 Discontinued operations 19,447 19,751 Total assets $ 216,036 $ 203,950 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ 5,607 $ 5,421 Accrued interest, property taxes and other 4,972 5,789 Current portion of long-term debt 320 311 Discontinued operations 428 1,068 Total current liabilities 11,327 12,589 Long-term debt 62,202 50,364 Other liabilities 6,122 6,957 Discontinued operations 94 94 Total liabilities 79,745 70,004 Stockholders’ equity: Preferred stock - - Common stock 81 81 Capital in excess of par value of common stock 190,740 188,873 Accumulated deficit (41,677 ) (42,655 ) Common stock held in treasury (12,853 ) (12,353 ) Total stockholders’ equity 136,291 133,946 Total liabilities and stockholders' equity $ 216,036 $ 203,950 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents STRATUS PROPERTIES INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In Thousands, Except Per Share Amounts) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues: Real estate $ 5,317 $ 31,714 $ 9,743 $ 42,752 Rental income 885 522 1,812 569 Commissions, management fees and other 760 285 981 550 Total revenues 6,962 32,521 12,536 43,871 Cost of sales: Real estate, net 3,406 11,684 4,989 19,231 Rental 856 299 1,519 425 Depreciation 323 251 623 290 Total cost of sales 4,585 12,234 7,131 19,946 General and administrative expenses 1,846 1,883 3,847 3,622 Total costs and expenses 6,431 14,117 10,978 23,568 Operating income 531 18,404 1,558 20,303 Interest expense, net (329 ) (240 ) (659 ) (300 ) Interest income 56 188 585 202 Income from continuing operations before income taxes 258 18,352 1,484 20,205 (Provision for) benefit from income taxes (65 ) 33 (515 ) 8,293 Income from continuing operations 193 18,385 969 28,498 Income (loss) from discontinued operations (including a gain on 7000 West sale of $7,348 in the 2006 six-month period, net of taxes of $486 in the second quarter of 2006 and $2,414 in the 2006 six-month period) 48 (610 ) 10 7,453 Net income $ 241 $ 17,775 $ 979 $ 35,951 Basic net income (loss) per share of common stock: Continuing operations $ 0.03 $ 2.51 $ 0.13 $ 3.92 Discontinued operations - (0.08 ) - 1.02 Basic net income per share of common stock $ 0.03 $ 2.43 $ 0.13 $ 4.94 Diluted net income (loss) per share of common stock: Continuing operations $ 0.03 $ 2.40 $ 0.13 $ 3.71 Discontinued operations - (0.08 ) - 0.97 Diluted net income per share of common stock $ 0.03 $ 2.32 $ 0.13 $ 4.68 Average shares of common stock outstanding: Basic 7,568 7,306 7,559 7,274 Diluted 7,690 7,660 7,680 7,679 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents STRATUS PROPERTIES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In Thousands) Six Months Ended June 30, 2007 2006 Cash flow from operating activities: Net income $ 979 $ 35,951 Adjustments to reconcile net income to net cash provided by operating activities: Income from discontinued operations (10 ) (7,453 ) Depreciation 623 290 Cost of real estate sold 5,358 20,700 Deferred income taxes (158 ) (8,293 ) Stock-based compensation 759 679 Deposits (358 ) (2,753 ) Other (894 ) (1,328 ) (Increase) decrease in working capital: Accounts receivable and prepaid expenses (332 ) 255 Accounts payable, accrued liabilities and other (314 ) (2,980 ) Net cash provided by continuing operations 5,653 35,068 Net cash (used in) provided by discontinued operations (304 ) 1,850 Net cash provided by operating activities 5,349 36,918 Cash flow from investing activities: Purchases and development of real estate properties (17,143 ) (12,375 ) Development of commercial leasing properties and other expenditures (334 ) (6,134 ) Municipal utility district reimbursements 2,557 1,328 Net cash used in continuing operations (14,920 ) (17,181 ) Net cash provided by discontinued operations - 3,988 Net cash used in investing activities (14,920 ) (13,193 ) Cash flow from financing activities: Borrowings from revolving credit facility 15,450 15,000 Payments on revolving credit facility (18,450 ) (27,997 ) (Payments on) borrowings from TIAA mortgage (154 ) 22,800 Borrowings from unsecured term loans 15,000 - Borrowings from project loans - 2,236 Repayments on project loans - (20,402 ) Net (payments for) proceeds from exercised stock options (35 ) 752 Excess tax benefit from exercised stock options 655 - Purchases of Stratus common shares (153 ) (505 ) Bank credit facility fees - (421 ) Net cash provided by (used in) continuing operations 12,313 (8,537 ) Net cash used in discontinued operations - (6,461 ) Net cash provided by (used in) financing activities 12,313 (14,998 ) Net increase in cash and cash equivalents 2,742 8,727 Cash and cash equivalents at beginning of year 1,955 1,901 Cash and cash equivalents at end of period 4,697 10,628 Less cash at discontinued operations (24 ) (4 ) Less cash restricted as to use (114 ) (2,797 ) Unrestricted cash and cash equivalents at end of period $ 4,559 $ 7,827 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents STRATUS PROPERTIES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. GENERAL The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the year ended December 31, 2006, included in Stratus Properties Inc.’s (Stratus) Annual Report on Form 10-K (Stratus 2006 Form 10-K) filed with the Securities and Exchange Commission. In the opinion of management, the accompanying condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring items) considered necessary for a fair statement of the financial position of Stratus at June 30, 2007, and the results of operations for the three-month and six-month periods ended June 30, 2007 and 2006, and cash flows for the six-month periods ended June 30, 2007 and 2006. Operating results for the three-month and six-month periods ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. Certain prior year amounts have been reclassified to conform to the current year presentation. 2. EARNINGS PER SHARE Stratus’ basic net income per share of common stock was calculated by dividing the income from continuing operations, income (loss) from discontinued operations and net income by the weighted average number of common shares outstanding during the period. The following is a reconciliation of net income and weighted average common shares outstanding for purposes of calculating diluted net income per share (in thousands, except per share amounts): Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Income from continuing operations $ 193 $ 18,385 $ 969 $ 28,498 Income (loss) from discontinued operations 48 (610 ) 10 7,453 Net income $ 241 $ 17,775 $ 979 $ 35,951 Weighted average common shares outstanding 7,568 7,306 7,559 7,274 Add:Dilutive stock options 97 314 100 360 Restricted stock 25 40 21 45 Weighted average common shares outstanding for purposes of calculating diluted net income per share 7,690 7,660 7,680 7,679 Diluted net income (loss) per share of common stock: Continuing operations $ 0.03 $ 2.40 $ 0.13 $ 3.71 Discontinued operations - (0.08 ) - 0.97 Diluted net income per share of common stock $ 0.03 $ 2.32 $ 0.13 $ 4.68 3. DEBT OUTSTANDING At June 30, 2007, Stratus had total debt of $62.5 million, including $0.3 million of current debt, compared to total debt of $50.7 million, including $0.3 million of current debt, at December 31, 2006. Stratus’ debt outstanding at June 30, 2007 consisted of the following: · $40.0 million of borrowings outstanding under seven unsecured term loans, including two $5.0 million loans, two $8.0 million loans, a $7.0 million loan and two $3.5 million loans, all of which will mature in December 2011. · $22.5 million related to the mortgage from the Teachers Insurance and Annuity Association of America (TIAA) associated with the Escarpment Village shopping center, which matures in July 2016. On June 1, 2007, Stratus entered into three separate loan agreements with First American Asset Management (FAAM). Pursuant to the loan agreements, additional borrowings totaled $15.0 million, $10.6 million of which was used to pay down the outstanding amounts under Stratus’ revolving credit facility with Comerica Bank, and the remainder will be used for operations, capital expenditures and other development costs, including the Block 21 Project. The loan agreements will mature in December 2011. The loan agreements contain customary financial covenants and other restrictions. Except in certain 5 Table of Contents events related to a change in control of Stratus, the loans may not be prepaid prior to December 31, 2007. Beginning on January 1, 2008, the loans may be prepaid subject to certain reinvestment charges as further described in the related promissory notes. The annual interest rate under the loan agreements is 6.915 percent. Repayments under the loan agreements can be accelerated upon the occurrence of certain customary events of default. Stratus’ obligations under the loan agreements are unsecured. For a further discussion of Stratus’ debt see Note 4 of the Stratus 2006 Form 10-K. 4. RESTRICTED CASH, INTEREST COST AND STOCK-BASED COMPENSATION Restricted Cash.Restricted cash totaled $0.1 million at June 30, 2007 and December 31, 2006, primarily representing funds held for payment of fractional shares resulting from the May 2001 stock split (see Note 6 of the Stratus 2006 Form 10-K). Interest Cost.Interest expense excludes capitalized interest of $0.7 million in the second quarter of 2007, $0.5 million in the second quarter of 2006, $1.3 million in the first six months of 2007 and $1.4 million in the first six months of 2006. Stock-Based Compensation.Stock-based compensation costs are capitalized as appropriate. Compensation cost charged against earnings for stock-based awards is shown below (in thousands). Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Stock options awarded to employees (including directors) $ 118 $ 137 $ 235 $ 282 Stock options awarded to nonemployees - 1 - 2 Restricted stock units 157 149 665 570 Less capitalized amounts (43 ) (56 ) (141 ) (175 ) Impact on net income $ 232 $ 231 $ 759 $ 679 Stock options representing 40,625 shares at a weighted average option price of $7.66 per share were exercised in the first six months of 2007. The tax benefit realized for the tax deductions from stock option exercises totaled $0.7 million for the six months ended June 30, 2007 and $0.6 million for the six months ended June 30, 2006. Upon exercise of stock options and vesting of restricted stock units, employees may tender Stratus shares to Stratus to pay the exercise price and/or the minimum required taxes. Shares tendered to Stratus for these purposes totaled approximately 32,500 shares for the six months ended June 30, 2007. Stratus paid $0.1 million of employee taxes for stock options in the six months ended June 30, 2007. Stratus granted 38,000 restricted stock units in the six months ended June 30, 2007, at a grant date fair value of $1.3 million. For more information regarding Stratus’ stock-based awards see Notes 1 and 6 of the Stratus 2006 Form 10-K. 5. DISCONTINUED OPERATIONS Income (loss) from discontinued operations reported in the condensed consolidated statements of income included the following (in thousands): Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Income (loss) from discontinued operations: 7500 Rialto Boulevard $ 48 $ (124 ) $ 10 $ (248 ) 7000 West - (486 ) - 7,701 Total $ 48 $ (610 ) $ 10 $ 7,453 7500 Rialto Boulevard.In the second quarter of 2007, Stratus committed to a plan to sell its two 75,000-square-foot office buildings at 7500 Rialto Boulevard. The results of operations, assets and liabilities of 7500 Rialto Boulevard, which have been reclassified to discontinued operations in the accompanying condensed consolidated financial statements, previously represented a component of Stratus’ commercial leasing segment. The table below provides a summary of 7500 Rialto Boulevard’s results of operations for the three-month and six-month periods ended June 30, 2007 and 2006 (in thousands): 6 Table of Contents Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Rental income $ 693 $ 354 $ 1,325 $ 694 Rental property costs (459 ) (279 ) (908 ) (477 ) Depreciation (147 ) (148 ) (386 ) (295 ) Interest expensea (10 ) (51 ) (13 ) (170 ) Provision for income taxes (29 ) - (8 ) - Income (loss) from discontinued operations $ 48 $ (124 ) $ 10 $ (248 ) a. Relates to interest expense from 7500 Rialto Boulevard project loan and does not include any additional allocations of interest. The following summarizes 7500 Rialto Boulevard’s net assets at June 30, 2007 and December 31, 2006 (in thousands): June 30, 2007 December 31, 2006 Assets: Cash and cash equivalents $ 24 $ 39 Other current assets 172 194 Property held for sale, net of accumulated depreciation of $2,542 and $2,156, respectively 18,065 18,445 Other long-term assets 1,382 1,306 Liabilities: Other current liabilities (428 ) (1,068 ) Other long-term liabilities (94 ) (94 ) Net assets $ 19,121 $ 18,822 7000 West. On March 27, 2006, Stratus’ wholly owned subsidiary, Stratus 7000 West Joint Venture (7000 West JV), sold its two 70,000-square-foot office buildings at 7000 West William Cannon Drive (7000 West), known as the Lantana Corporate Center, to CarrAmerica Lantana, LP (CarrAmerica)for $22.3 million, resulting in a gain of $9.8 million ($7.3 million net of taxes or $1.01 per basic share and $0.96 per diluted share) in the first six months of 2006. CarrAmerica paid $10.6 million cash to Stratus at closing and assumed the $11.7 million principal balance remaining under Stratus’ 7000 West project loan. Upon completion of the sale of 7000 West, Stratus ceased all involvement with the 7000 West office buildings. The results of operations, assets and liabilities of 7000 West previously were reflected as a component of Stratus’ commercial leasing segment. The table below provides a summary of 7000 West’s results of operations for the three-month and six-month periods ended June 30, 2006 (in thousands): Three Months Six Months Ended Ended June 30, 2006 June 30, 2006 Rental income $ - $ 1,057 Rental property costs - (403 ) General and administrative expenses - (48 ) Interest expensea - (168 ) Interest income - 2 Gain on sale - 9,762 Provision for income taxes (486 )b (2,501 ) (Loss) income from discontinued operations $ (486 ) $ 7,701 a. Relates to interest expense from 7000 West project loan and does not include any additional allocations of interest. b. Reflects the allocation of Stratus’ second-quarter 2006 tax provision to discontinued operations in accordance with income tax accounting rules. For a further discussion of Stratus’ discontinued operations see Note 7 of the Stratus 2006 Form 10-K. 7 Table of Contents 6. BUSINESS SEGMENTS Stratus has two operating segments, “Real Estate Operations” and “Commercial Leasing.”
